Citation Nr: 1549290	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-24 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to June 5, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 5, 2012, for the grant of a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that granted the Veteran service connection for PTSD, assigning an initial 50 percent disability rating.  The Veteran disagreed with the initial rating assigned, and during the course of the appeal, the RO issued a second rating decision in June 2012 in which it granted an increased rating of 70 percent for PTSD, effective from June 5, 2012.  In addition, in an August 2014 rating decision, the RO awarded entitlement to a TDIU from June 5, 2012.

In a July 2015 statement, the Veteran, through his attorney, requested a copy of all documents added to his claims file since November 2010.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  Although VA's Records Management Center acknowledged the request in a September 2015 letter, there is no indication upon review of the file that he has been provided with the requested records.  As the claims are being remanded herein, there is no prejudice to the Veteran in referring his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.


REMAND

As an initial matter, as noted above, in a July 2015 statement the Veteran, through his attorney, made a FOIA request for a copy of all documents added to his claims file from November 2010 to the present.  Although VA's Records Management Center (RMC) sent a reply in September 2015 indicating that the request was being processed, the requested documents have not been provided to date.  (In that connection, the Board notes that also of record is a November 2015 memo from the RMC, in which it indicated that it was unable to obtain documents responsive to the Veteran's request.  This is presumably because the physical claims file, which exists in addition to records located in the Veteran's Virtual VA and VBMS files, is currently located at the Board's offices.)  Thus, on remand, the AOJ must provide the Veteran with a copy of his claims file pursuant to the July 2015 request, in accordance with the procedures for complying with a FOIA request.  The AOJ is reminded that, in fulfilling this request, it must be mindful of the hybrid nature of the Veteran's claims file, which currently exists in hard copy format, Virtual VA, and VBMS.

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2015).  Here, however, after the issuance of the SSOC in May 2015, in which it addressed the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with his ongoing psychiatric treatment with VA providers.  The RO, however, did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran with a complete copy of the requested documents from his claims file in accordance with the procedures for complying with a FOIA request.  The AOJ is reminded that, in fulfilling this request, it must be mindful of the hybrid nature of the Veteran's claims file, which currently exists in hard copy, Virtual VA, and VBMS.

2.  After completing the above action and any additional indicated development, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


